                   3:21-cv-03130-SEM-TSH # 1              Page 1 of 35
                                                                                                 E-FILED
                                                                    Tuesday, 08 June, 2021 01:19:33 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS


 ROBIN HAYES and PATRICK HAYES,                       Case No.:

                Plaintiffs,
                                                      JURY TRIAL DEMANDED
         vs.

 MONSANTO COMPANY,

                Defendant.



        Plaintiff Robin Hayes (“Plaintiff”) and Plaintiff Patrick Hayes, by and through their
undersigned counsel, brings this Complaint for damages against Defendant Monsanto Company
(“Defendant” or “Monsanto”), and alleges the following:
                                      NATURE OF THE CASE
   1.      This is an action for damages suffered by Plaintiff as a direct and proximate result of
           Defendant’s negligent and wrongful conduct in connection with the design,
           development, manufacture, testing, packaging, promoting, marketing, advertising,
           distribution, labeling, and/or sale of the herbicide Roundup®, containing the active
           ingredient glyphosate.
   2.      Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to human
           health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper
           warnings and directions as to the dangers associated with its use.
   3.      Plaintiff’s injuries, like those striking thousands of similarly situated victims across the
           country, were avoidable.
                                  JURISDICTION AND VENUE
   4.      This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. § 1332
           because there is complete diversity of citizenship between Plaintiff and Defendant.
           Defendant is incorporated in, and/or maintains its principal place of business outside of
           the state in which the Plaintiff reside.



                                                      1
              3:21-cv-03130-SEM-TSH # 1             Page 2 of 35




5.    The amount in controversy exceeds $75,000, exclusive of interest and cost.
6.    The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
7.    Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant
      conducts business here and is subject to personal jurisdiction in this district.
      Furthermore, Defendant sells, markets, and/or distributes Roundup within the Central
      District of Illinois. Also, a substantial part of the acts and/or omissions giving rise to
      these claims occurred within this district.
                                         PARTIES
8.    Plaintiff is over the age of eighteen and is a resident and citizen of Sangamon County,
      Illinois.
9.    Plaintiff Patrick Hayes is over the age of eighteen and is a resident and citizen of
      Sangamon County, Illinois.
10.   At all times material to this Complaint, Plaintiff and Patrick Hayes were married and
      lawfully wedded husband and wife residing in the State of Illinois.
11.   Plaintiff brings this action for injuries she sustained by exposure to Roundup containing
      the active ingredient glyphosate and the surfactant POEA. As a direct and proximate
      result of being exposed to Roundup, Plaintiff developed non-Hodgkin’s lymphoma
      (“NHL”).
12.   Plaintiff Patrick Hayes brings this action for the loss of consortium, society,
      companionship, and conjugal relations with his wife, Robin Hayes.
13.   “Roundup” refers to all formulations of Defendant’s Roundup products, including, but
      not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup
      Custom Herbicide, Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup
      Export Herbicide, Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed &
      Grass Killer, Roundup Grass and Weed Killer, Roundup Herbicide, Roundup Original
      2k herbicide, Roundup Original II Herbicide, Roundup Pro Concentrate, Roundup
      Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed Killer,
      Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass Killer,



                                              2
              3:21-cv-03130-SEM-TSH # 1             Page 3 of 35




      Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use
      Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-Use
      Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra
      Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup
      Weed & Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus,
      Roundup Weed & Grass killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super
      Concentrate, Roundup Weed & Grass Killer1 Ready-to-Use, Roundup WSD Water
      Soluble Dry Herbicide Deploy Dry Herbicide, or any other formulation of containing the
      active ingredient glyphosate.
14.   Defendant Monsanto is incorporated in the state of Delaware, with a principal place of
      business in St. Louis, Missouri.
15.   Defendant advertises and sells goods, specifically Roundup, throughout the United
      States, including in Illinois.
16.   Defendant transacted and conducted business within the State of Illinois that relates to
      the allegations in this Complaint.
17.   Defendant derived substantial revenue from goods and products used in the State of
      Illinois.
18.   Defendant expected or should have expected its acts to have consequences within the
      State of Illinois, and derived substantial revenue from interstate commerce.
19.   Defendant engaged in the business of designing, developing, manufacturing, testing,
      packaging, marketing, distributing, labeling, and/or selling Roundup.
20.   Defendant is authorized to do business in the State of Illinois and derive substantial
      income from doing business in this state.
21.   Defendant purposefully availed itself of the privilege of conducting activities with the
      State of Illinois, thus invoking the benefits and protections of its laws.
22.   Defendant designed, sold, advertised, manufactured and/or distributed Roundup, with
      full knowledge of its dangerous and defective nature.




                                              3
             3:21-cv-03130-SEM-TSH # 1             Page 4 of 35




                              FACTUAL ALLEGATIONS
23.   At all relevant times, Defendant was in the business of, and did, design, research,
      manufacture, test, advertise, promote, market, sell and distribute the commercial
      herbicide Roundup.
24.   Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,
      Missouri. It is the world’s leading producer of glyphosate.
25.   Defendant discovered the herbicidal properties of glyphosate during the 1970s and
      subsequently began to design, research, manufacture, sell and distribute glyphosate-
      based Roundup as a broad spectrum herbicide.
26.   Glyphosate is the active ingredient in Roundup.
27.   Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to
      compete with commercial crops grown around the globe.
28.   Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based only
      on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
      phosphate synthase, known as EPSP synthase.
29.   Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase that
      interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic
      acid in plant tissue and ultimately plant death.
30.   Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems, and
      roots, and detectable quantities accumulate in the plant tissues.
31.   The original Roundup, containing the active ingredient glyphosate, was introduced in
      1974. Today, glyphosate products are among the world’s most widely used herbicides.
32.   Defendant is intimately involved in the development, design, manufacture, marketing,
      sale, and/or distribution of genetically modified (“GMO”) crops, many of which are
      marketed as being resistant to Roundup i.e., Roundup Ready®. As of 2009, Defendant
      was the world’s leading producer of seeds designed to be Roundup Ready. In 2010, an
      estimated 70% of corn and cotton, and 90% of soybean fields in the United States
      contained Roundup Ready seeds.



                                             4
             3:21-cv-03130-SEM-TSH # 1               Page 5 of 35




33.   Each year approximately 250 million pounds of glyphosate are sprayed on crops,
      commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has
      been driven largely by the proliferation of genetically engineered crops, crops
      specifically tailored to resist the activity of glyphosate.
34.   For nearly 40 years, consumers, farmers, and the general public, including Plaintiff,
      have used Roundup, unaware of its carcinogenic properties.
          REGISTRATION OF HERBICIDES UNDER FEDERAL LAW
35.   The manufacture, formulation and distribution of herbicides, such as Roundup, are
      regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7.
      U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the
      Environmental Protection Agency (“EPA) prior to their distribution, sale, or use, except
      as described by FIFRA 7 U.S.C. § 136a(a).
36.   The EPA requires as part of the registration process, among other requirements, a
      variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and
      other potential non-target organisms, and other adverse effects on the environment.
      Registration by the EPA, however, is not an assurance or finding of safety. The
      determination the EPA makes in registering or re-registering a product is not that the
      product is “safe,” but rather that use of the product in accordance with its label
      directions “will not generally cause unreasonable adverse effects on the environment.”
      7 U.S.C. § 136(a)(c)(5)(D).
37.   FIFRA defines “unreasonable adverse effects on the environment” to mean “any
      unreasonable risk to man or the environment, taking into account the economic, social,
      and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
      FIFRA thus requires the EPA to make a risk/benefit analysis in determining whether a
      registration should be granted or allowed to continue to be sold in commerce.
38.   The EPA and the State of Illinois registered Roundup for distribution, sale, and
      manufacture in the United States and the State of Illinois.




                                               5
             3:21-cv-03130-SEM-TSH # 1              Page 6 of 35




39.   FIFRA generally requires that the registrant, Monsanto, conduct health and safety
      testing of pesticide products. The government is not required, nor is it able, to perform
      the product tests that are required of the manufacturer.
40.   The evaluation of each pesticide product distributed, sold, or manufactured is completed
      at the time the product is initially registered. The data necessary for registration of a
      pesticide has changed over time. The EPA is now in the process of re-evaluating all
      pesticide products through a Congressionally-mandated process called “re-registration.”
      7 U.S.C. § 136a-1. In order to reevaluate these pesticides, the EPA demands the
      completion of additional tests and the submission of data for the EPA’s review and
      evaluation.
41.   In the case of glyphosate and Roundup, the EPA had planned on releasing its
      preliminary risk assessment—in relation to the registration process—no later than July
      2015. The EPA completed its review of glyphosate in early 2015, but delayed releasing
      the assessment pending further review in light of the World Health Organization’s
      findings.

                    MONSANTO’S FALSE REPRESENTATIONS
                    REGARDING THE SAFETY OF ROUNDUP

42.   In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto
      based on its false and misleading advertising of Roundup products. Specifically, the
      lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-
      based herbicides, including Roundup, were “safer than table salt” and “practically non-
      toxic” to mammals, birds, and fish. Among the representations the NYAG found
      deceptive and misleading about the human and environmental safety of Roundup are the
      following:

         a) Remember that environmentally friendly Roundup herbicide is
            biodegradable. It won’t build up in the soil so you can use Roundup
            with confidence along customers’ driveways, sidewalks and fences ...
         b) And remember that Roundup is biodegradable and won’t build up in
            the soil. That will give you the environmental confidence you need to




                                              6
                 3:21-cv-03130-SEM-TSH # 1             Page 7 of 35



                 use Roundup everywhere you've got a weed, brush, edging or
                 trimming problem.
              c) Roundup biodegrades into naturally occurring elements.
              d) Remember that versatile Roundup herbicide stays where you put it.
                 That means there’s no washing or leaching to harm customers' shrubs
                 or other desirable vegetation.
              e) This non-residual herbicide will not wash or leach in the soil. It ...
                 stays where you apply it.
              f) You can apply Accord with “confidence because it will stay where you
                 put it” it bonds tightly to soil particles, preventing leaching. Then,
                 soon after application, soil microorganisms biodegrade into natural
                 products.
              g) Glyphosate is less toxic to rats than table salt following acute oral
                 ingestion.
              h) h) Glyphosate’s safety margin is much greater than required. It has
                 over a 1,000-fold safety margin in food and over a 700-fold safety
                 margin for workers who manufacture it or use it.
              i) You can feel good about using herbicides by Monsanto. They carry a
                 toxicity category rating of ‘practically non-toxic’ as it pertains to
                 mammals, birds and fish.
              j) “Roundup can be used where kids and pets will play and breaks down
                 into natural material.” This ad depicts a person with his head in the
                 ground and a pet dog standing in an area which has been treated with
                 Roundup. 1

    43.   On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with
          NYAG, in which Monsanto agreed, among other things, “to cease and desist from
          publishing or broadcasting any advertisements [in New York] that represent, directly or
          by implication” that:

              a) its glyphosate-containing pesticide products or any component thereof
                 are safe, non-toxic, harmless or free from risk.
                                           ***
              b) its glyphosate-containing pesticide products or any component thereof
                 manufactured, formulated, distributed or sold by Monsanto are
                 biodegradable


1
 Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).


                                                 7
                  3:21-cv-03130-SEM-TSH # 1            Page 8 of 35



                                          ***
              c) its glyphosate-containing pesticide products or any component thereof
                 stay where they are applied under all circumstances and will not move
                 through the environment by any means.
                                          ***
              d) its glyphosate-containing pesticide products or any component thereof
                 are “good” for the environment or are “known for their environmental
                 characteristics.”
                                          ***
              e) glyphosate-containing pesticide products or any component thereof are
                 safer or less toxic than common consumer products other than
                 herbicides;
              f) its glyphosate-containing products or any component thereof might be
                 classified as “practically non-toxic.”


    44.   Monsanto did not alter its advertising in the same manner in any state other than New
          York, and on information and belief still has not done so today.
    45.   In 2009, France’s highest court ruled that Monsanto had not told the truth about the
          safety of Roundup. The French court affirmed an earlier judgment that Monsanto had
          falsely advertised its herbicide Roundup as “biodegradable” and that it “left the soil
          clean.” 2
                      EVIDENCE OF CARCINOGENICITY IN ROUNDUP
    46.   As early as the 1980s Monsanto was aware of glyphosate’s carcinogenic properties.
    47.   On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)
          Toxicology Branch published a memorandum classifying glyphosate as a Category C
          oncogene. 3 Category C oncogenes are possible human carcinogens with limited
          evidence of carcinogenicity.
    48.   In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-103214).
          The Registration standard required additional phytotoxicity, environmental fate,

2
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
3
  Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States
Environmental Protection Agency.


                                                 8
                 3:21-cv-03130-SEM-TSH # 1             Page 9 of 35




          toxicology, product chemistry, and residue chemistry studies. All of the data required
          was submitted and reviewed and/or waived.
    49.   In October 1991, the EPA published a Memorandum entitled “Second Peer Review of
          Glyphosate.” The memorandum changed glyphosate’s classification to Group E
          (evidence of non-carcinogenicity for humans). Two peer review committee members
          did not concur with the conclusions of the committee and one member refused to sign. 4
    50.   In addition to the toxicity of the active molecule, many studies support the hypothesis
          that glyphosate formulations found in Defendant’s Roundup products are more
          dangerous and toxic than glyphosate alone. 5 As early as 1991 evidence existed
          demonstrating that glyphosate formulations were significantly more toxic than
          glyphosate alone. 6
    51.   In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell
          Division Dysfunction at the Level of CDK1/Cyclin B Activation.”
    52.   The study found that Roundup caused delays in the cell cycles of sea urchins, while the
          same concentrations of glyphosate alone proved ineffective and did not alter cell cycles.
    53.   In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect cell
          cycle regulation.” The study demonstrated a molecular link between glyphosate-based
          products and cell cycle dysregulation.
    54.   The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and human
          cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
          development of cancers from the initial affected cell.” Further, “[s]ince cell cycle
          disorders such as cancer result from dysfunction of unique cell, it was of interest to
          evaluate the threshold dose of glyphosate affecting cells.” 7




4
  Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
Environmental Protection Agency.
5
  Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004.
6
  Martinez et al 1991.
7
  Molinari, 2000; Stewart et al., 2003.


                                                   9
             3:21-cv-03130-SEM-TSH # 1               Page 10 of 35




55.   In 2005, Francisco Peixoto published a study showing that Roundup’s effects on rat
      liver mitochondria are much more toxic and harmful than the same concentrations of
      glyphosate alone.
56.   The Peixoto study suggested that the harmful effects of Roundup on mitochondrial
      bioenergetics could not be exclusively attributed to glyphosate and could be the result of
      other chemicals, namely the surfactant POEA, or alternatively due to the possible
      synergy between glyphosate and Roundup formulation products.
57.   In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the
      effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.
58.   The study used dilution levels of Roundup and glyphosate far below agricultural
      recommendations, corresponding with low levels of residues in food. The study
      concluded that supposed “inert” ingredients, and possibly POEA, change human cell
      permeability and amplify toxicity of glyphosate alone. The study further suggested that
      determinations of glyphosate toxicity should take into account the presence of adjuvants,
      or those chemicals used in the formulation of the complete pesticide. The study
      confirmed that the adjuvants in Roundup are not inert and that Roundup is always more
      toxic than its active ingredient glyphosate.
59.   The results of these studies were confirmed in recently published peer-reviewed studies
      and were at all times available and/or known to Defendant.
60.   Defendant knew or should have known that Roundup is more toxic than glyphosate
      alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients,
      and/or the surfactant POEA were necessary to protect Plaintiff from Roundup.
61.   Defendant knew or should have known that tests limited to Roundup’s active ingredient
      glyphosate were insufficient to prove the safety of Roundup.
62.   Defendant failed to appropriately and adequately test Roundup, Roundup’s adjuvants
      and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.




                                            10
            3:21-cv-03130-SEM-TSH # 1             Page 11 of 35




63.   Rather than performing appropriate tests, Defendant relied upon flawed industry-
      supported studies designed to protect Defendant’s economic interests rather than
      Plaintiff and the consuming public.
64.   Despite possessing knowledge that Roundup was considerably more dangerous than
      glyphosate alone, Defendant continued to promote Roundup as safe.
                    IARC CLASSIFICATION OF GLYPHOSATE
65.   The International Agency for Research on Cancer (“IARC”) is the specialized
      intergovernmental cancer agency the World Health Organization (“WHO”) of the
      United Nations tasked with conducting and coordinating research into the causes of
      cancer.
66.   An IARC Advisory Group to Recommend Priorities for IARC Monographs during
      2015–2019 met in April 2014. Though nominations for the review were solicited, a
      substance must meet two criteria to be eligible for review by the IARC Monographs:
      there must already be some evidence of carcinogenicity of the substance, and there must
      be evidence that humans are exposed to the substance.
67.   IARC set glyphosate for review in 2015-2016. IARC uses five criteria for determining
      priority in reviewing chemicals. The substance must have a potential for direct impact
      on public health; scientific literature to support suspicion of carcinogenicity; evidence of
      significant human exposure; high public interest and/or potential to bring clarity to a
      controversial area and/or reduce public anxiety or concern; related agents similar to one
      given high priority by the above considerations. Data reviewed is sourced preferably
      from publicly accessible, peer-reviewed data.
68.   On March 24, 2015, after its cumulative review of human, animal, and DNA studies for
      more than one (1) year, many of which have been in Defendant’s possession since as
      early as 1985, the IARC’s working group published its conclusion that the glyphosate
      contained in Defendant’s Roundup herbicide, is a Class 2A “probable carcinogen” as
      demonstrated by the mechanistic evidence of carcinogenicity in humans and sufficient
      evidence of carcinogenicity in animals.



                                            11
               3:21-cv-03130-SEM-TSH # 1          Page 12 of 35




69.   The IARC’s full Monograph was published on July 29, 2015 and established glyphosate
      as a class 2A probable carcinogen to humans. According to the authors glyphosate
      demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to
      warrant a 2A classification based on evidence of carcinogenicity in humans and animals.
70.   The IARC Working Group found an increased risk between exposure to glyphosate and
      NHL and several subtypes of NHL, and the increased risk continued after adjustment for
      other pesticides.
71.   The IARC also found that glyphosate caused DNA and chromosomal damage in human
      cells.
                EARLIER EVIDENCE OF GLYPHOSATE’S DANGER
72.   Despite the new classification by the IARC, Defendant has had ample evidence of
      glyphosate and Roundup’s genotoxic properties for decades.
73.   Genotoxicity refers to chemical agents that are capable of damaging the DNA within a
      cell through genetic mutations, which is a process that is believed to lead to cancer.
74.   In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana
      catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet)
      assay.”
75.   The study found that tadpoles exposed to Roundup showed significant DNA damage
      when compared with unexposed control animals.
76.   Both human and animal studies have shown that glyphosate and glyphosate-based
      formulations such as Roundup can induce oxidative stress.
77.   Oxidative stress and associated chronic inflammation are believed to be involved in
      carcinogenesis.
78.   The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA and
      glyphosate-based formulations can induce oxidative stress.”
79.   In 2006 César Paz-y-Miño published a study examining DNA damage in human
      subjects exposed to glyphosate.




                                            12
            3:21-cv-03130-SEM-TSH # 1            Page 13 of 35




80.   The study produced evidence of chromosomal damage in blood cells showing
      significantly greater damage after exposure to glyphosate than before in the same
      individuals, suggesting that the glyphosate formulation used during aerial spraying had a
      genotoxic effect on exposed individuals.
81.   The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
      genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based
      formulations is strong.”
82.   Despite knowledge to the contrary, Defendant maintains that there is no evidence that
      Roundup is genotoxic, that regulatory authorities and independent experts are in
      agreement that Roundup is not genotoxic, and that there is no evidence that Roundup is
      genotoxic.
83.   In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long been
      aware of glyphosate’s carcinogenic properties.
84.   Glyphosate and Roundup in particular have long been associated with carcinogenicity
      and the development of numerous forms of cancer, including, but not limited to, NHL,
      Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.
85.   Defendant has known of this association since the early to mid-1980s and numerous
      human and animal studies have evidenced the carcinogenicity of glyphosate and/or
      Roundup.
86.   In 1985 the EPA studied the effects of glyphosate in mice finding a dose related
      response in male mice linked to renal tubal adenomas, a rare tumor. The study
      concluded the glyphosate was oncogenic.
87.   In 2003 Lennart Hardell and Mikael Eriksson published the results of two case
      controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.
88.   The study concluded that glyphosate had the most significant relationship to NHL
      among all herbicides studies with an increased odds ratio of 3.11.
89.   In 2003 AJ De Roos published a study examining the pooled data of mid-western
      farmers, examining pesticides and herbicides as risk factors for NHL.



                                            13
             3:21-cv-03130-SEM-TSH # 1             Page 14 of 35




90.   The study, which controlled for potential confounders, found a relationship between
      increased NHL incidence and glyphosate.
91.   In 2008 Mikael Eriksson published a study a population based case-control study of
      exposure to various pesticides as a risk factor for NHL.
92.   This strengthened previous associations between glyphosate and NHL.
93.   In spite of this knowledge, Defendant continued to issue broad and sweeping statements
      suggesting that Roundup was, and is, safer than ordinary household items such as table
      salt, despite a lack of scientific support for the accuracy and validity of these statements
      and, in fact, voluminous evidence to the contrary.
94.   Upon information and belief, these statements and representations have been made with
      the intent of inducing Plaintiff and the public at large to purchase, and increase the use
      of, Roundup for Defendant’s pecuniary gain, and in fact did induce Plaintiff to use
      Roundup.
95.   Defendant made these statements with complete disregard and reckless indifference to
      the safety of Plaintiff and the general public.
96.   Notwithstanding Defendant’s representations, scientific evidence has established a clear
      association between glyphosate and genotoxicity, inflammation, and an increased risk of
      many cancers, including, but not limited to, NHL, multiple myeloma, and soft tissue
      sarcoma.
97.   Defendant knew or should have known that glyphosate is associated with an increased
      risk of developing cancer, including, but not limited to, NHL, multiple myeloma, and
      soft tissue sarcomas.
98.   Defendant failed to appropriately and adequately inform and warn Plaintiff of the
      serious and dangerous risks associated with the use of and exposure to glyphosate and/or
      Roundup, including, but not limited to, the risk of developing NHL, as well as other
      severe and personal injuries, which are permanent and/or long-lasting in nature, cause
      significant physical pain and mental anguish, diminished enjoyment of life, and the need
      for medical treatment, monitoring and/or medications.



                                             14
              3:21-cv-03130-SEM-TSH # 1            Page 15 of 35




99.    Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,
       Defendant continues to maintain that glyphosate and/or Roundup is safe, non-
       carcinogenic, non-genotoxic, and falsely warrant to users and the general public that
       independent experts and regulatory agencies agree that there is no evidence of
       carcinogenicity or genotoxicity in glyphosate and Roundup.
100.   Defendant has claimed and continue to claim that Roundup is safe, non-carcinogenic,
       and non-genotoxic.
101.   Glyphosate, and Roundup products in particular, have long been associated with serious
       side effects and many regulatory agencies around the globe have banned or are currently
       banning the use of glyphosate herbicide products.
102.   Defendant’s statements proclaiming the safety of Roundup and disregarding its dangers
       misled Plaintiff.
103.   Despite Defendant’s knowledge that Roundup was associated with an elevated risk of
       developing cancer, Defendant’s promotional campaigns focused on Roundup’s
       purported “safety profile.”
104.   Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and being
       exposed to glyphosate instead of using another acceptable and safe method of
       controlling unwanted weeds and pests; and (2) scientists and physicians failing to warn
       and instruct consumers about the risk of cancer, including NHL, and other injuries
       associated with Roundup.
105.   Defendant failed to seek modification of the labeling of Roundup to include relevant
       information regarding the risks and dangers associated with Roundup exposure.
106.   The failure of Defendant to appropriately warn and inform the EPA has resulted in
       inadequate warnings in safety information presented directly to users and consumers.
107.   The failure of Defendant to appropriately warn and inform the EPA has resulted in the
       absence of warning or caution statements that are adequate to protect health and the
       environment.




                                             15
                3:21-cv-03130-SEM-TSH # 1            Page 16 of 35




108.    The failure of Defendant to appropriately warn and inform the EPA has resulted in the
        directions for use that are not adequate to protect health and the environment.
109.    By reason of the foregoing acts and omissions, Plaintiff seeks compensatory damages as
        a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a
        substantial contributing factor in causing Plaintiff to suffer from cancer, specifically
        NHL, and Plaintiff suffered severe and personal injuries which are permanent and
        lasting in nature, physical pain and mental anguish, including diminished enjoyment of
        life.
110.    By reason of the foregoing, Plaintiff was severely and permanently injured.
111.    By reason of the foregoing acts and omissions, Plaintiff has endured and, in some
        categories continues to suffer, emotional and mental anguish, medical expenses, and
        other economic and non-economic damages, as a result of the actions and inactions of
        Defendant.
                        PLAINTIFF’S EXPOSURE TO ROUNDUP
112.    From at least 2002 and continuously through when she was diagnosed with NHL,
        Plaintiff sprayed Roundup on a regular basis. Plaintiff followed all safety and
        precautionary warnings during the course of use.
113.    Plaintiff was subsequently diagnosed with NHL on November 24, 2020.
114.    Plaintiff developed NHL as a result of her exposure to Roundup product. As a result of
        her injury, Plaintiff incurred significant economic and non-economic damages.
       EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
115.    Plaintiff incorporates by reference all prior paragraphs of this Complaint as if fully set
        forth herein.
116.    The running of any statute of limitations has been tolled by reason of Defendant’s
        fraudulent concealment. Defendant, through affirmative misrepresentations and
        omissions, actively concealed from Plaintiff the true risks associated with Roundup and
        glyphosate.




                                               16
             3:21-cv-03130-SEM-TSH # 1             Page 17 of 35




117.   At all relevant times, Defendant has maintained that Roundup is safe, non-toxic, and
       non-carcinogenic.
118.   As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably have
       known or have learned through reasonable diligence, that Roundup and/or glyphosate
       contact exposed him to the risks alleged herein and that those risks were the direct and
       proximate result of Defendant’s acts and omissions.
119.   Furthermore, Defendant is estopped from relying on any statute of limitations because of
       its fraudulent concealment of the true character, quality and nature of Roundup.
       Defendant was under a duty to disclose the true character, quality, and nature of
       Roundup because this was non-public information over which Defendant had and
       continues to have exclusive control, and because Defendant knew that this information
       was not available to Plaintiff or to distributors of Roundup. In addition, Defendant is
       estopped from relying on any statute of limitations because of their intentional
       concealment of these facts.
120.   Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged
       herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,
       Plaintiff could not have reasonably discovered the wrongdoing at any time prior. Also,
       the economics of this fraud should be considered. Defendant had the ability to and did
       spend enormous amounts of money in furtherance of its purpose of marketing,
       promoting and/or distributing a profitable herbicide, notwithstanding the known or
       reasonably known risks. Plaintiff and medical professionals could not have afforded and
       could not have possibly conducted studies to determine the nature, extent, and identity
       of related health risks, and were forced to rely on only the Defendant’s representations.
       Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of
       fraudulent concealment from relying upon any statute of limitations.




                                             17
              3:21-cv-03130-SEM-TSH # 1            Page 18 of 35



                                         COUNT I
                                      (NEGLIGENCE)

121.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of this Complaint
       contained in each of the foregoing paragraphs inclusive, with the same force and effect
       as if more fully set forth herein.
122.   Defendant had a duty to exercise reasonable care in the designing, researching, testing,
       manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of
       Roundup into the stream of commerce, including a duty to assure that the product would
       not cause users to suffer unreasonable, dangerous side effects.
123.   Defendant failed to exercise ordinary care in the designing, researching, testing,
       manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality
       assurance, quality control, and/or distribution of Roundup into interstate commerce in
       that Defendant knew or should have known that using Roundup created a high risk of
       unreasonable, dangerous side effects, including, but not limited to, the development of
       NHL, as well as other severe and personal injuries which are permanent and lasting in
       nature, physical pain and mental anguish, including diminished enjoyment of life, as
       well as need for lifelong medical treatment, monitoring, and/or medications.
124.   The negligence by Defendant, its agents, servants, and/or employees, included but was
       not limited to the following acts and/or omissions:

           a) Manufacturing, producing, promoting, formulating, creating, and/or
              designing Roundup without thoroughly testing it;
           b) Failing to test Roundup and/or failing to adequately, sufficiently, and
              properly test Roundup;
           c) Not conducting sufficient testing programs to determine whether or
              not Roundup was safe for use; in that Defendant knew or should have
              known that Roundup was unsafe and unfit for use by reason of the
              dangers to its users;
           d) Not conducting sufficient testing programs and studies to determine
              Roundup’s carcinogenic properties even after Defendant had
              knowledge that Roundup is, was, or could be carcinogenic;
           e) Failing to conduct sufficient testing programs to determine the safety
              of “inert” ingredients and/or adjuvants contained within Roundup, and
              the propensity of these ingredients to render Roundup toxic, increase


                                             18
             3:21-cv-03130-SEM-TSH # 1           Page 19 of 35



              the toxicity of Roundup, whether these ingredients are carcinogenic,
              magnify the carcinogenic properties of Roundup, and whether or not
              “inert” ingredients and/or adjuvants were safe for use;
          f) Negligently failing to adequately and correctly warn Plaintiff, the
             public, the medical and agricultural professions, and the EPA of the
             dangers of Roundup;
          g) Negligently failing to petition the EPA to strength the warnings
             associated with Roundup;
          h) Failing to provide adequate cautions and warnings to protect the health
             of users, handlers, applicators, and persons who would reasonably and
             foreseeably come into contact with Roundup;
          i) Negligently marketing, advertising, and recommending the use of
             Roundup without sufficient knowledge as to its dangerous
             propensities;
          j) Negligently representing that Roundup was safe for use for its
             intended purpose, and/or that Roundup was safer than ordinary and
             common items such as table salt, when, in fact, it was unsafe;
          k) Negligently representing that Roundup had equivalent safety and
             efficacy as other forms of herbicides;
          l) Negligently designing Roundup in a manner, which was dangerous to
             its users;
          m) Negligently manufacturing Roundup in a manner, which was
             dangerous to its users;
          n) Negligently producing Roundup in a manner, which was dangerous to
             its users;
          o) Negligently formulating Roundup in a manner, which was dangerous
             to its users;
          p) Concealing information from Plaintiff while knowing that Roundup
             was unsafe, dangerous, and/or non-conforming with EPA regulations;
          q) Improperly concealing and/or misrepresenting information from
             Plaintiff, scientific and medical professionals, and/or the EPA,
             concerning the severity of risks and dangers of Roundup compared to
             other forms of herbicides; and
          r) Negligently selling Roundup with a false and misleading label.

125.   Defendant under-reported, underestimated, and downplayed the serious dangers of
       Roundup.




                                           19
              3:21-cv-03130-SEM-TSH # 1           Page 20 of 35




126.   Defendant negligently and deceptively compared the safety risks and/or dangers of
       Roundup with common everyday foods such as table salt, and other forms of herbicides.
127.   Defendant was negligent and/or violated Illinois law in the designing, researching,
       supplying, manufacturing, promoting, packaging, distributing, testing, advertising,
       warning, marketing, and selling of Roundup in that it:

           a) Failed to use ordinary care in designing and manufacturing Roundup
              so as to avoid the aforementioned risks to individuals when Roundup
              was used as an herbicide;
           b) Failed to accompany their product with proper and/or accurate
              warnings regarding all possible adverse side effects associated with the
              use of Roundup;
           c) Failed to accompany their product with proper warnings regarding all
              possible adverse side effects concerning the failure and/or malfunction
              of Roundup;
           d) Failed to accompany their product with accurate warnings regarding
              the risks of all possible adverse side effects concerning Roundup;
           e) Failed to warn Plaintiff of the severity and duration of such adverse
              effects, as the warnings given did not accurately reflect the symptoms,
              or severity of the side effects including, but not limited to, the
              development of NHL;
           f) Failed to conduct adequate testing, clinical testing and post-marketing
              surveillance to determine the safety of Roundup;
           g) Failed to conduct adequate testing, clinical testing, and post-marketing
              surveillance to determine the safety of Roundup’s “inert” ingredients
              and/or adjuvants;
           h) Negligently misrepresented the evidence of Roundup’s genotoxicity
              and carcinogenicity; and
           i) Was otherwise careless and/or negligent.

128.   Despite the fact that Defendant knew or should have known that Roundup caused, or
       could cause, unreasonably dangerous side effects, Defendant continued and continue to
       market, manufacture, distribute, and/or sell Roundup to consumers, including to
       Plaintiff.




                                            20
              3:21-cv-03130-SEM-TSH # 1            Page 21 of 35




129.   Defendant knew or should have known that consumers such as Plaintiff would
       foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as
       set forth above.
130.   Defendant’s violations of law and/or negligence were the proximate cause of Plaintiff’s
       injuries, harm and economic loss, which Plaintiff suffered and/or will continue to suffer.
131.   As a result of the foregoing acts and omissions, Plaintiff suffered from serious and
       dangerous side effects including, but not limited to, NHL, as well as other severe and
       personal injuries which are permanent and lasting in nature, physical pain and mental
       anguish, diminished enjoyment of life, and financial expenses for hospitalization and
       medical care. Further, Plaintiff suffered life-threatening NHL, and severe personal
       injuries, which are permanent and lasting in nature, physical pain and mental anguish,
       including diminished enjoyment of life.
132.   WHEREFORE, Plaintiff respectfully request that this Court enter judgment in Plaintiff’s
       favor for compensatory and punitive damages, together with interest, costs herein
       incurred, attorneys’ fees and all relief as this Court deems just and proper.




                                             21
              3:21-cv-03130-SEM-TSH # 1            Page 22 of 35



                                COUNT II
               (STRICT PRODUCTS LIABILITY—DESIGN DEFECT)

133.   Plaintiff repeats, reiterates and, re-alleges each and every allegation of this Complaint
       contained in each of the foregoing paragraphs inclusive, with the same force and effect
       as if more fully set forth herein.
134.   At all times herein mentioned, Defendant designed, researched, manufactured, tested,
       advertised, promoted, sold, distributed, and/or had acquired the entity who has designed,
       researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as
       hereinabove described that was used by Plaintiff.
135.   Defendant’s Roundup was expected to and did reach the usual consumers, handlers, and
       persons coming into contact with said product without substantial change in the
       condition in which it was produced, manufactured, sold, distributed, and marketed by
       the Defendant.
136.   At those times, Roundup was in an unsafe, defective, and inherently dangerous
       condition, which was dangerous to users, and in particular, Plaintiff.
137.   The Roundup designed, researched, manufactured, tested, advertised, promoted,
       marketed, sold, and distributed by Defendant was defective in design or formulation in
       that, when it left the hands of the manufacturer and/or suppliers, the foreseeable risks
       exceeded the benefits associated with the design or formulation of Roundup.
138.   The Roundup designed, researched, manufactured, tested, advertised, promoted,
       marketed, sold, and distributed by Defendant was defective in design and/or
       formulation, in that, when it left the hands of the Defendant’s manufacturer and/or
       supplier, it was unreasonably dangerous, unreasonably dangerous in normal use, and it
       was more dangerous than an ordinary consumer would expect.
139.   At all times herein mentioned, Roundup was in a defective condition and unsafe, and
       Defendant knew or had reason to know that said product was defective and unsafe,
       especially when used in the form and manner as provided by Defendant. In particular,
       Roundup was defective in the following ways:




                                             22
              3:21-cv-03130-SEM-TSH # 1             Page 23 of 35



          a) When placed in the stream of commerce, Roundup Products were
             defective in design and formulation and, consequently, dangerous to
             an extent beyond that which an ordinary consumer would anticipate.
          b) When placed in the stream of commerce, Roundup products were
             unreasonably dangerous in that they were hazardous and posed a grave
             risk of cancer and other serious illnesses when used in a reasonably
             anticipated manner.
          c) When placed in the stream of commerce, Roundup products contained
             unreasonably dangerous design defects and were not reasonably safe
             when used in a reasonably anticipated manner.
          d) Defendant did not sufficiently test, investigate, or study its Roundup
             products.
          e) Exposure to Roundup presents a risk of harmful side effects that
             outweigh any potential utility stemming from the use of the herbicide.
          f) Defendant knew or should have known at the time of marketing its
             Roundup products that exposure to Roundup and could result in cancer
             and other severe illnesses and injuries.
          g) Defendant did not conduct adequate post-marketing surveillance of its
             Roundup products.

140.   Defendant knew, or should have known that at all times herein mentioned its Roundup
       was in a defective condition, and was and is inherently dangerous and unsafe.
141.   Plaintiff was exposed to Roundup, as described above, without knowledge of Roundup’s
       dangerous characteristics.
142.   At the time of Plaintiff’s use of and exposure to Roundup, Roundup was being used for
       the purposes and in a manner normally intended, as a broad-spectrum herbicide.
143.   Defendant with this knowledge voluntarily designed its Roundup with a dangerous
       condition for use by the public, and in particular Plaintiff.
144.   Defendant had a duty to create a product that was not unreasonably dangerous for its
       normal, intended use.
145.   Defendant created a product that was and is unreasonably dangerous for its normal,
       intended use.
146.   Defendant marketed and promoted a product in such a manner so as to make it
       inherently defective as the product downplayed its suspected, probable, and established
       health risks inherent with its normal, intended use.


                                              23
              3:21-cv-03130-SEM-TSH # 1              Page 24 of 35




147.   The Roundup designed, researched, manufactured, tested, advertised, promoted,
       marketed, sold, and distributed by Defendant was manufactured defectively in that
       Roundup left the hands of Defendant in a defective condition and was unreasonably
       dangerous to its intended users.
148.   The Roundup designed, researched, manufactured, tested, advertised, promoted,
       marketed, sold, and distributed by Defendant reached their intended users in the same
       defective and unreasonably dangerous condition in which the Defendant’s Roundup was
       manufactured.
149.   Defendant designed, researched, manufactured, tested, advertised, promoted, marketed,
       sold, and distributed a defective product, which created an unreasonable risk to the
       health of consumers and to Plaintiff in particular, and Defendant is therefore strictly
       liable for the injuries sustained by Plaintiff.
150.   Plaintiff could not, by the exercise of reasonable care, have discovered Roundup’s
       defects herein mentioned or perceived its danger.
151.   By reason of the foregoing, Defendant has become strictly liable to the Plaintiff for the
       manufacturing, marketing, promoting, distribution, and selling of a defective product,
       Roundup.
152.   Defendant’s defective design, of Roundup amounts to willful, wanton, and/or reckless
       conduct by Defendant.
153.   Defects in Defendant’s Roundup were the cause or a substantial factor in causing
       Plaintiff’s injuries.
154.   As a result of the foregoing acts and omission, Plaintiff developed NHL, and suffered
       severe and personal injuries, which are permanent and lasting in nature, physical pain
       and mental anguish, including diminished enjoyment of life, and financial expenses for
       hospitalization and medical care.
155.   WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
       Plaintiff’s favor for compensatory and punitive damages, together with interest, costs
       herein incurred, attorneys’ fees and all relief as this Court deems just and proper.



                                               24
              3:21-cv-03130-SEM-TSH # 1            Page 25 of 35



                                COUNT III
              (STRICT PRODUCTS LIABILITY—FAILURE TO WARN)

156.   Plaintiff repeats, reiterates and re-alleges each and every allegation of this Complaint
       contained in each of the foregoing paragraphs inclusive, with the same force and effect
       as if more fully set forth herein.
157.   Defendant has engaged in the business of selling, testing, distributing, supplying,
       manufacturing, marketing, and/or promoting Roundup, and through that conduct has
       knowingly and intentionally placed Roundup into the stream of commerce with full
       knowledge that it reaches consumers such as Plaintiff who are exposed to it through
       ordinary and reasonably foreseeable uses.
158.   Defendant did in fact sell, distribute, supply, manufacture, and/or promote Roundup to
       Plaintiff. Additionally, Defendant expected the Roundup that they were selling,
       distributing, supplying, manufacturing, and/or promoting to reach—and Roundup did in
       fact reach—consumers, including Plaintiff, without any substantial change in the
       condition of the product from when it was initially distributed by Defendant.
159.   At the time of manufacture, Defendant could have provided the warnings or instructions
       regarding the full and complete risks of Roundup and glyphosate-containing products
       because it knew or should have known of the unreasonable risks of harm associated with
       the use of and/or exposure to such products.
160.   At all times herein mentioned, the aforesaid product was defective and unsafe in
       manufacture such that it was unreasonably dangerous to the user, and was so at the time
       it was distributed by Defendant and at the time Plaintiff was exposed to and/or ingested
       the product. The defective condition of Roundup was due in part to the fact that it was
       not accompanied by proper warnings regarding its carcinogenic qualities and possible
       side effects, including, but not limited to, developing NHL as a result of exposure and
       use.
161.   Roundup did not contain a warning or caution statement, which was necessary and, if
       complied with, was adequate to protect health those exposed in violation of 7 U.S.C.
       § 136j(a)(1)(E).


                                             25
              3:21-cv-03130-SEM-TSH # 1              Page 26 of 35




162.   Defendant’s failure to include a warning or caution statement which was necessary and,
       if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C.
       § 136j(a)(1)(E) as well as the laws of the State of Illinois.
163.   Defendant could have amended the label of Roundup to provide additional warnings.
164.   This defect caused serious injury to Plaintiff, who used Roundup in its intended and
       foreseeable manner.
165.   At all times herein mentioned, Defendant had a duty to properly design, manufacture,
       compound, test, inspect, package, label, distribute, market, examine, maintain supply,
       provide proper warnings, and take such steps to assure that the product did not cause
       users to suffer from unreasonable and dangerous side effects.
166.   Defendant labeled, distributed, and promoted the aforesaid product that it was dangerous
       and unsafe for the use and purpose for which it was intended.
167.   Defendant failed to warn of the nature and scope of the side effects associated with
       Roundup, namely its carcinogenic properties and its propensity to cause or serve as a
       substantial contributing factor in the development of NHL.
168.   Defendant was aware of the probable consequences of the aforesaid conduct. Despite the
       fact that Defendant knew or should have known that Roundup caused serious injuries,
       Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic
       properties and side effect of developing NHL from Roundup exposure, even though
       these side effects were known or reasonably scientifically knowable at the time of
       distribution. Defendant willfully and deliberately failed to avoid the consequences
       associated with their failure to warn, and in doing so, Defendant acted with a conscious
       disregard for the safety of Plaintiff.
169.   At the time of exposure, Plaintiff could not have reasonably discovered any defect in
       Roundup prior through the exercise of reasonable care.
170.   Defendant, as the manufacturer and/or distributor of the subject product, is held to the
       level of knowledge of an expert in the field.




                                                26
             3:21-cv-03130-SEM-TSH # 1             Page 27 of 35




171.   Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of
       Defendant.
172.   Had Defendant properly disclosed the risks associated with Roundup, Plaintiff would
       have avoided the risk of NHL by not using Roundup.
173.   The information that Defendant did provide or communicate failed to contain adequate
       warnings and precautions that would have enabled Plaintiff, and similarly situated
       individuals, to utilize the product safely and with adequate protection. Instead,
       Defendant disseminated information that was inaccurate, false, and misleading and
       which failed to communicate accurately or adequately the comparative severity,
       duration, and extent of the risk of injuries associated with use of and/or exposure to
       Roundup and glyphosate; continued to promote the efficacy of Roundup, even after it
       knew or should have known of the unreasonable risks from use or exposure; and
       concealed, downplayed, or otherwise suppressed, through aggressive marketing and
       promotion, any information or research about the risks and dangers of exposure to
       Roundup and glyphosate.
174.   To this day, Defendant has failed to adequately warn of the true risks of Plaintiff’s
       injuries associated with the use of and exposure to Roundup.
175.   As a result of their inadequate warnings, Roundup was defective and unreasonably
       dangerous when it left the possession and/or control of Defendant, were distributed by
       Defendant, and used by Plaintiff.
176.   As a direct and proximate result of Defendant’s actions as alleged herein, and in such
       other ways to be later shown, the subject product caused Plaintiff to sustain injuries
       herein alleged.
177.   WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
       Plaintiff’s favor for compensatory and punitive damages, together with interest, costs
       herein incurred, attorneys’ fees and all relief as this Court deems just and proper.




                                             27
              3:21-cv-03130-SEM-TSH # 1            Page 28 of 35



                                    COUNT IV
                        (BREACH OF IMPLIED WARRANTIES)

178.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of this Complaint
       contained in each of the foregoing paragraphs inclusive, with the same force and effect
       all if more fully set forth herein.
179.   At all times herein mentioned, Defendant manufactured, distributed, compounded,
       recommended, merchandized, advertised, promoted, and sold Roundup and/or has
       acquired the entity who manufactured, compound portrayed, distributed, recommended,
       merchandized, advertised, promoted, and sold Roundup, as a broad spectrum herbicide.
       These actions were under the ultimate control and supervision of Defendant.
180.   At the time Defendant marketed, sold, and distributed Roundup for use by Plaintiff,
       Defendant knew of Roundup’s intended use and impliedly warranted the product to be
       or merchantable quality and safe and fit for this use.
181.   The Defendant impliedly represented and warranted to Plaintiff and users of Roundup,
       the agricultural community, and/or the EPA that Roundup was safe and of merchantable
       quality and fit for the ordinary purpose for which it was to be used.
182.   These representations and warranties were false, misleading, and inaccurate in that
       Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and
       defective.
183.   Plaintiff and/or the EPA did rely on said implied warranty of merchantability of fitness
       for particular use and purpose.
184.   Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether
       Roundup was of merchantable quality and safe and fit for its intended use.
185.   Roundup was injected into the stream of commerce by Defendant in a defective, unsafe,
       and inherently dangerous condition, and the products’ materials were expected to and
       did reach users, handlers, and persons coming into contact with said products without
       substantial change in the condition in which they were sold.
186.   The Defendant breached the aforesaid implied warranties, as their herbicide Roundup
       was not fit for its intended purposes and uses.


                                             28
             3:21-cv-03130-SEM-TSH # 1             Page 29 of 35




187.   As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and
       suffered severe and personal injuries which are permanent and lasting in nature, physical
       pain and mental anguish, including diminished enjoyment of life, financial expenses for
       hospitalization and medical care, including medical expenses and other economic, and
       non-economic damages.
188.   WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
       Plaintiff’s favor for compensatory and punitive damages, together with interest, costs
       herein incurred, attorneys’ fees and all relief as this Court deems just and proper.




                                             29
              3:21-cv-03130-SEM-TSH # 1            Page 30 of 35



                                       COUNT V
                                (LOSS OF CONSORTIUM)

189.   Plaintiff repeats, reiterates, and re-alleges each and every allegation of this Complaint
       contained in each of the foregoing paragraphs inclusive, with the same force and effect
       as if more fully set forth herein.
190.   Defendant had a duty to exercise reasonable care in the designing, researching, testing,
       manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of
       Roundup into the stream of commerce, including a duty to assure that the product would
       not cause users to suffer unreasonable, dangerous side effects.
191.   Defendant failed to exercise ordinary care in the designing, researching, testing,
       manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality
       assurance, quality control, and/or distribution of Roundup into interstate commerce in
       that Defendant knew or should have known that using Roundup created a high risk of
       unreasonable, dangerous side effects, including, but not limited to, the development of
       NHL, as well as other severe and personal injuries which are permanent and lasting in
       nature, physical pain and mental anguish, including diminished enjoyment of life, as
       well as need for lifelong medical treatment, monitoring, and/or medications.
192.   The negligence by Defendant, its agents, servants, and/or employees, included but was
       not limited to the following acts and/or omissions:

           a) Manufacturing, producing, promoting, formulating, creating, and/or
              designing Roundup without thoroughly testing it;
           b) Failing to test Roundup and/or failing to adequately, sufficiently, and
              properly test Roundup;
           c) Not conducting sufficient testing programs to determine whether or
              not Roundup was safe for use; in that Defendant knew or should have
              known that Roundup was unsafe and unfit for use by reason of the
              dangers to its users;
           d) Not conducting sufficient testing programs and studies to determine
              Roundup’s carcinogenic properties even after Defendant had
              knowledge that Roundup is, was, or could be carcinogenic;
           e) Failing to conduct sufficient testing programs to determine the safety
              of “inert” ingredients and/or adjuvants contained within Roundup, and
              the propensity of these ingredients to render Roundup toxic, increase


                                             30
             3:21-cv-03130-SEM-TSH # 1           Page 31 of 35



              the toxicity of Roundup, whether these ingredients are carcinogenic,
              magnify the carcinogenic properties of Roundup, and whether or not
              “inert” ingredients and/or adjuvants were safe for use;
          f) Negligently failing to adequately and correctly warn Plaintiff, the
             public, the medical and agricultural professions, and the EPA of the
             dangers of Roundup;
          g) Negligently failing to petition the EPA to strength the warnings
             associated with Roundup;
          h) Failing to provide adequate cautions and warnings to protect the health
             of users, handlers, applicators, and persons who would reasonably and
             foreseeably come into contact with Roundup;
          i) Negligently marketing, advertising, and recommending the use of
             Roundup without sufficient knowledge as to its dangerous
             propensities;
          j) Negligently representing that Roundup was safe for use for its
             intended purpose, and/or that Roundup was safer than ordinary and
             common items such as table salt, when, in fact, it was unsafe;
          k) Negligently representing that Roundup had equivalent safety and
             efficacy as other forms of herbicides;
          l) Negligently designing Roundup in a manner, which was dangerous to
             its users;
          m) Negligently manufacturing Roundup in a manner, which was
             dangerous to its users;
          n) Negligently producing Roundup in a manner, which was dangerous to
             its users;
          o) Negligently formulating Roundup in a manner, which was dangerous
             to its users;
          p) Concealing information from Plaintiff while knowing that Roundup
             was unsafe, dangerous, and/or non-conforming with EPA regulations;
          q) Improperly concealing and/or misrepresenting information from
             Plaintiff, scientific and medical professionals, and/or the EPA,
             concerning the severity of risks and dangers of Roundup compared to
             other forms of herbicides; and
          r) Negligently selling Roundup with a false and misleading label.

193.   Defendant under-reported, underestimated, and downplayed the serious dangers of
       Roundup.




                                           31
              3:21-cv-03130-SEM-TSH # 1           Page 32 of 35




194.   Defendant negligently and deceptively compared the safety risks and/or dangers of
       Roundup with common everyday foods such as table salt, and other forms of herbicides.
195.   Defendant was negligent and/or violated Illinois law in the designing, researching,
       supplying, manufacturing, promoting, packaging, distributing, testing, advertising,
       warning, marketing, and selling of Roundup in that it:

           a) Failed to use ordinary care in designing and manufacturing Roundup
              so as to avoid the aforementioned risks to individuals when Roundup
              was used as an herbicide;
           b) Failed to accompany their product with proper and/or accurate
              warnings regarding all possible adverse side effects associated with the
              use of Roundup;
           c) Failed to accompany their product with proper warnings regarding all
              possible adverse side effects concerning the failure and/or malfunction
              of Roundup;
           d) Failed to accompany their product with accurate warnings regarding
              the risks of all possible adverse side effects concerning Roundup;
           e) Failed to warn Plaintiff of the severity and duration of such adverse
              effects, as the warnings given did not accurately reflect the symptoms,
              or severity of the side effects including, but not limited to, the
              development of NHL;
           f) Failed to conduct adequate testing, clinical testing and post-marketing
              surveillance to determine the safety of Roundup;
           g) Failed to conduct adequate testing, clinical testing, and post-marketing
              surveillance to determine the safety of Roundup’s “inert” ingredients
              and/or adjuvants;
           h) Negligently misrepresented the evidence of Roundup’s genotoxicity
              and carcinogenicity; and
           i) Was otherwise careless and/or negligent.

196.   Despite the fact that Defendant knew or should have known that Roundup caused, or
       could cause, unreasonably dangerous side effects, Defendant continued and continue to
       market, manufacture, distribute, and/or sell Roundup to consumers, including to
       Plaintiff.




                                            32
              3:21-cv-03130-SEM-TSH # 1             Page 33 of 35




197.   Defendant knew or should have known that consumers such as Plaintiff would
       foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as
       set forth above.
198.   Defendant’s violations of law and/or negligence were the proximate cause of Plaintiff’s
       injuries, harm and economic loss, which Plaintiff suffered and/or will continue to suffer.
199.   As a result of the foregoing acts and omissions, Plaintiff suffered from serious and
       dangerous side effects including, but not limited to, NHL, as well as other severe and
       personal injuries which are permanent and lasting in nature, physical pain and mental
       anguish, diminished enjoyment of life, and financial expenses for hospitalization and
       medical care. Further, Plaintiff suffered life-threatening NHL, and severe personal
       injuries, which are permanent and lasting in nature, physical pain and mental anguish,
       including diminished enjoyment of life.
200.   As a result of the foregoing acts and omissions, Plaintiff Patrick Hayes has suffered the
       loss of society, companionship, and conjugal relations with his wife, Robin Hayes.
201.   That at all times material Robin Hayes was the lawfully wedded wife of Plaintiff Patrick
       Hayes.
WHEREFORE, Plaintiff Patrick Hayes respectfully request that this Court enter judgment in
Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all relief as this Court deems just and proper.




                                              33
                     3:21-cv-03130-SEM-TSH # 1             Page 34 of 35




                                         PRAYER FOR RELIEF
          WHEREFORE, Plaintiffs Robin Hayes and Patrick Hayes demands judgment against
Defendant on each of the above-referenced claims and causes of action and as follows:
          1.     Awarding compensatory damages in excess of the jurisdictional amount, including,
but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-
economic damages in an amount to be determined at trial of this action;
          2.     Awarding compensatory damages to Plaintiff for past and future damages, including,
but not limited to, Plaintiff’s pain and suffering and for severe and permanent personal injuries
sustained by Plaintiff including health care costs and economic loss;
          3.     Awarding compensatory damages to Plaintiff Patrick Hayes for loss of consortium,
loss of society, companionship, and conjugal relations with his wife, Robin Hayes.
          4.     Awarding economic damages in the form of medical expenses, out of pocket
expenses, lost earnings and other economic damages in an amount to be determine at trial of this
action;
          5.     Punitive and/or exemplary damages for the wanton, willful, fraudulent, and reckless
acts of the Defendant which demonstrated a complete disregard and reckless indifference for the
safety and welfare of the general public and to Plaintiff in an amount sufficient to punish Defendant
and deter future similar conduct, to the extent allowed by applicable law;
          6.     Pre-judgment interest;
          7.     Post-judgment interest;
          8.     Awarding Plaintiff reasonable attorneys’ fees;
          9.     Awarding Plaintiff the costs of these proceedings; and
          10.    Such other and further relief as this Court deems just and proper.
                                     DEMAND FOR JURY TRIAL
          Plaintiff hereby demands trial by jury as to all issues.




                                                     34
               3:21-cv-03130-SEM-TSH # 1   Page 35 of 35




Dated: May 20, 2021                  POWER ROGERS LLP

                                     By:       /s/ Carolyn S. Daley
                                               Carolyn S. Daley



                                                                     Devon C. Bruce
                                                            dbruce@powerrogers.com
                                                                    Carolyn S. Daley
                                                          cdaley@powerrogers.com
                                                              POWER ROGERS LLP
                                                         70 W. Madison Street, #5500
                                                                   Chicago, IL 60602
                                                        Telephone:   (312) 236-9381
                                                        Facsimile:   (312) 236-0902

                                                                Attorneys for Plaintiff




                                     35
